1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   CHARLES FRANCIS GOODS,                             )       Case No.: 1:19-cv-00662-AWI-JLT
                                                        )
12                  Plaintiff,                          )       ORDER TO THE PLAINTIFF TO FILE A
                                                        )       SECOND AMENDED COMPLAINT, TO
13          v.                                          )       NOTIFY THE COURT HE WISHES TO
                                                        )       PROCEED ONLY ON THE COGNIZABLE
14   CITY OF BAKERFIELD, et al.,                        )       CLAIM OR TO DISMISS THE ACTION
                                                        )
15                  Defendants.                         )
                                                        )
16                                                      )

17          Charles Francis Goods is proceeding pro se and in forma pauperis in this action against
18   officers of the Bakersfield Police Department and the City of Bakersfield. (See Doc. 1 at 1-2; Doc. 5
19   at 1.) According to Plaintiff, police officers used excessive force against him during an arrest.
20   Because Plaintiff fails to allege facts sufficient to support his claims, the complaint is DISMISSED
21   with leave to amend.
22   I.     Screening Requirement
23          When a plaintiff proceeds in forma pauperis, the Court is required to review the complaint, and
24   shall dismiss the complaint if it is “frivolous, malicious or fails to state a claim on which relief may be
25   granted; or . . . seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C.
26   1915(e)(2). The Court must screen the first amended complaint because an amended complaint
27   supersedes the previously filed complaint. See Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir.
28   1997); King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). A plaintiff’s claim is frivolous “when the

                                                            1
1    facts alleged arise to the level of the irrational or the wholly incredible, whether or not there are

2    judicially noticeable facts available to contradict them.” Denton v. Hernandez, 504 U.S. 25, 32-33

3    (1992).

4    II.       Pleading Standards

5              General rules for pleading complaints are governed by the Federal Rules of Civil Procedure. A

6    pleading stating a claim for relief must include a statement affirming the court’s jurisdiction, “a short

7    and plain statement of the claim showing the pleader is entitled to relief; and . . . a demand for the

8    relief sought, which may include relief in the alternative or different types of relief.” Fed. R. Civ. P.

9    8(a). The Federal Rules adopt a flexible pleading policy, and pro se pleadings are held to “less

10   stringent standards” than pleadings by attorneys. Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

11             A complaint must give fair notice and state the elements of the plaintiff’s claim in a plain and

12   succinct manner. Jones v. Cmty Redevelopment Agency, 733 F.2d 646, 649 (9th Cir. 1984). Further, a

13   plaintiff must identify the grounds upon which the complaint stands. Swierkiewicz v. Sorema N.A., 534

14   U.S. 506, 512 (2002). The Supreme Court noted,

15             Rule 8 does not require detailed factual allegations, but it demands more than an
               unadorned, the-defendant-unlawfully-harmed-me accusation. A pleading that offers
16             labels and conclusions or a formulaic recitation of the elements of a cause of action will
               not do. Nor does a complaint suffice if it tenders naked assertions devoid of further
17             factual enhancement.

18   Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009) (internal quotation marks and citations omitted).

19   Conclusory and vague allegations do not support a cause of action. Ivey v. Board of Regents, 673 F.2d

20   266, 268 (9th Cir. 1982). The Court clarified further,

21             [A] complaint must contain sufficient factual matter, accepted as true, to “state a claim
               to relief that is plausible on its face.” [Citation]. A claim has facial plausibility when
22             the plaintiff pleads factual content that allows the court to draw the reasonable
               inference that the defendant is liable for the misconduct alleged. [Citation]. The
23             plausibility standard is not akin to a “probability requirement,” but it asks for more than
               a sheer possibility that a defendant has acted unlawfully. [Citation]. Where a complaint
24             pleads facts that are “merely consistent with” a defendant’s liability, it “stops short of
               the line between possibility and plausibility of ‘entitlement to relief.’
25
     Iqbal, 566 U.S. at 678 (citations omitted). When factual allegations are well-pled, a court should
26
     assume their truth and determine whether the facts would make the plaintiff entitled to relief; legal
27
     conclusions in the pleading are not entitled to the same assumption of truth. Id.
28
               The Court has a duty to dismiss a case at any time it determines an action fails to state a claim,
                                                           2
1    “notwithstanding any filing fee that may have been paid.” 28 U.S.C. § 1915e(2). Accordingly, a court

2    “may act on its own initiative to note the inadequacy of a complaint and dismiss it for failure to state a

3    claim.” See Wong v. Bell, 642 F.2d 359, 361 (9th Cir. 1981) (citing 5 C. Wright & A. Miller, Federal

4    Practice and Procedure, § 1357 at 593 (1963)). However, leave to amend a complaint may be granted

5    to the extent deficiencies can be cured by an amendment. Lopez v. Smith, 203 F.3d 1122, 1127-28

6    (9th Cir. 2000) (en banc).

7    III.   Section 1983 Claims

8           An individual may bring an action for the deprivation of civil rights pursuant to 42 U.S.C. §

9    1983 (“Section 1983”), which provides in relevant part:

10          Every person who, under color of any statute, ordinance, regulation, custom, or usage,
            of any State or Territory or the District of Columbia, subjects, or causes to be subjected,
11          any citizen of the United States or other person within the jurisdiction thereof to the
            deprivation of any rights, privileges, or immunities secured by the Constitution and
12          laws, shall be liable to the party injured in an action at law, suit in equity, or other
            proper proceeding for redress.
13
14   42 U.S.C. § 1983. A plaintiff must allege facts from which it may be inferred (1) he was deprived of a

15   federal right, and (2) a person or entity who committed the alleged violation acted under color of state

16   law. West v. Atkins, 487 U.S. 42, 48 (1988); Williams v. Gorton, 529 F.2d 668, 670 (9th Cir. 1976).

17          A plaintiff must allege a specific injury was suffered and show causal relationship between the

18   defendant’s conduct and the injury suffered. See Rizzo v. Goode, 423 U.S. 362, 371-72 (1976). Thus,

19   Section 1983 “requires that there be an actual connection or link between the actions of the defendants

20   and the deprivation alleged to have been suffered by the plaintiff.” Chavira v. Ruth, 2012 WL

21   1328636 at *2 (E.D. Cal. Apr. 17, 2012). An individual deprives another of a federal right “if he does

22   an affirmative act, participates in another’s affirmative acts, or omits to perform an act which he is

23   legally required to do so that it causes the deprivation of which complaint is made.” Johnson v. Duffy,

24   588 F.2d 740, 743 (9th Cir. 1978). In other words, “[s]ome culpable action or in action must be

25   attributable to defendants.” See Puckett v. Corcoran Prison - CDCR, 2012 WL 1292573, at *2 (E.D.

26   Cal. Apr. 13, 2012).

27   IV.    Factual Allegations

28          Plaintiff alleges that on November 4, 2018, Bakersfield police officers Trisha Waltree and Teri

                                                         3
1    Harless approached him and asked him to “lay down on the ground.” (Doc. 5 at 1.) He told them that

2    he could not comply because he had a broken rib. Id. In response, Officer Waltree “pulled [his] right

3    shoulder and pulled [him] to the ground while Officer Harless struck [him] across [his] back.” Id.

4    Officer Harless struck him twice more as he lay on the ground. Based upon the foregoing facts,

5    Plaintiff contends the Defendants are liable for the “use of excessive force.” (Doc. 1 at 3)

6    V.     Discussion and Analysis

7           The Supreme Court of the United States determined the Due Process Clause of the Fourteenth

8    Amendment protects individuals who have not yet been convicted of a crime “from the use of excessive

9    force that amounts to punishment.” Graham v. Connor, 490 U.S. 386, 388 (1989). However,

10   allegations of excessive force during an arrest are analyzed under the Fourth Amendment, which

11   prohibits arrests without probable cause or other justification. Id. (“claim[s] that law enforcement

12   officials used excessive force in the course of making an arrest, investigatory stop, or other ‘seizure’ . . .

13   are properly analyzed under the Fourth Amendment’s ‘objective reasonableness’ standard”); see also

14   Chew v. Gates, 27 F.3d 1432, 1440 (9th Cir. 1994) (“the use of force to effect an arrest is subject to the

15   Fourth Amendment’s prohibition on unreasonable seizures”). The Supreme Court explained:

16          As in other Fourth Amendment contexts . . . the “reasonableness” inquiry in an excessive
            force case is an objective one: the question is whether the officers’ actions are
17          “objectively reasonable” in light of the facts and circumstances confronting them, without
            regard to their underlying intent or motivation. An officer’s evil intentions will not make
18          a Fourth Amendment violation out of an objectively reasonable use of force; nor will an
            officer’s good intentions make an objectively unreasonable use of force constitutional.
19
20   Graham, 490 U.S. at 396-97 (internal citations omitted). In applying this standard, the Ninth Circuit

21   instructs courts to consider “the totality of the circumstances and . . . whatever specific factors may be

22   appropriate in a particular case.” Bryan v. MacPherson, 630 F.3d 805, 826 (9th Cir. 2010).

23          In Graham, the Supreme Court set forth factors to be considered in evaluating the force used,

24   “including the severity of the crime at issue, whether the suspect poses an immediate threat to the safety

25   of the officers or others, and whether he is actively resisting arrest or attempting to evade arrest by

26   flight.” Id., 490 U.S. at 396 (citing Tennessee v. Garner, 471 U.S. 1, 8-9 (1985)). In addition, the

27   Court may consider “whether officers administered a warning, assuming it was practicable.” George v.

28   Morris, 736 F.3d 829, 837-38 (9th Cir. 2013) (citing Scott v. Harris, 550 U.S. 372, 381-82 (2007)).

                                                          4
1    Ultimately, the “reasonableness” of the actions “must be judged from the perspective of a reasonable

2    officer on the scene, rather than with the 20/20 vision of hindsight.” Graham, 490 U.S. at 396.

3           A.      Liability of the Arresting Officers

4           Plaintiff admits that he refused to comply with the request of the defendants to lie on the

5    ground but told them in explanation that he could not do so due to a broken rib. (Doc. 5 at 1) in

6    response, Officer Waltree forced him to the ground while Officer Harless struck him with a baton. Id.

7    Once on the ground—seemingly, now compliant with the officers’ request—Officer Harless,

8    nonetheless, struck him twice more with a baton. Id.

9           Assuming, as the Court must at this juncture, the facts alleged in first amended complaint are

10   true, the facts alleged supports a claim for excessive force against Officer Harless. See Watkins v. City

11   of Oakland, 145 F.3d 1087, 1090-93 (9th Cir. 1998); Priester v. City of Riviera Beach, 208 F.3d 919,

12   927 (11th Cir. 2000). An officer is not permitted to strike an arrestee after he has become compliant.

13          On the other hand, there are no allegations that Waltree had an opportunity to intervene in

14   Harless’ use of force once the plaintiff became compliant. There are no facts alleged to suggest that

15   the officers lacked legal cause to require the plaintiff to assume a prone position or that the officer’s

16   action in taking the plaintiff’s shoulder and forcing him to the ground was unlawful. Indeed, the

17   plaintiff admits that he refused to comply when Waltree told him to lie on the ground. There mere fact

18   that he was suffering from an injury would not necessarily be a proper basis for the plaintiff to refuse a

19   lawful order by police. Thus, the Court finds that the plaintiff has not stated a claim against Officer

20   Waltree.

21          C.      Municipal Liability

22          Local governments, such as cities, are “persons” subject to suit for “constitutional tort[s]”

23   under Section 1983. Haugen v. Brosseau, 339 F.3d 857, 874 (9th Cir. 2003) (citing Monell v. Dep't of

24   Soc. Servs., 436 U.S. 658, 691 n.55 (1978)). To state a civil rights claim against a local government

25   under Monell, a plaintiff must set forth facts alleging the following: (1) the local government

26   official(s) must have intentionally violated the plaintiff's constitutional rights, (2) the violation must be

27   a part of policy or custom and may not be an isolated incident, and (3) there must be a link between

28   the specific policy or custom to the plaintiff's injury. See Monell, 436 U.S. at 690-92.

                                                          5
1           A plaintiff may show a municipal policy or custom in three ways:

2           (1) A longstanding practice or custom which constitutes the standard operating
            procedure of the local governmental entity;
3
            (2) The decision-making official was, as a matter of state law, a final policymaking
4           authority whose edicts or acts may fairly be said to represent official policy in the area
            of the decision; or
5
            (3) An official with final policymaking authority either delegated that authority to, or
6           ratified the decision of, a subordinate.

7    Menotti v. City of Seattle, 409 F.3d 1113, 1147 (9th Cir. 2005). In addition, a municipal policy may be

8    inferred from widespread practices or evidence of repeated constitutional violations for which the

9    errant municipal officers were not discharged or reprimanded. Id.

10          The Plaintiff named the City of Bakersfield as a defendant in his first amended complaint

11   rather than the police department. (Doc. 5 at 1.) However, he fails to allege facts to support a claim

12   under Section 1983. There are no facts supporting a conclusion that the conduct of the defendant

13   officers was part of an unlawful custom or policy of the City. Further, there is no link between a

14   custom and policy of the City and the alleged excessive force. Accordingly, Plaintiff fails to allege

15   facts to support a claim for municipal liability under Section 1983.

16   VI.    Conclusion and Order

17          The plaintiff has stated a claim for excessive force against Officer Harless but no claim against

18   Officer Waltree. Thus, the plaintiff may proceed in one of the following ways:

19          1.      He may file a second amended complaint to attempt to state a claim against Officer

20   Waltree. The Court will not again grant him leave to amend his complaint if he fails to state a

21   claim in his second amended complaint. He must state at least one cognizable claim in his second

22   amended complaint or the Court will recommend that the action be dismissed. He is reminded

23   again that if he chooses to file a second amended complaint, the Court cannot refer to earlier pleadings

24   because, in general, an amended complaint supersedes the original complaint. Forsyth v. Humana,

25   Inc., 114 F.3d 1467, 1474 (9th Cir. 1997); King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Also,

26   Local Rule 220 requires an amended complaint be "complete in itself without reference to the prior

27   or superseded pleading." Thus, once the second amended complaint is filed, the older pleadings no

28   longer serve any function in the case.

                                                         6
1              The second amended complaint must bear the docket number assigned this case and must be

2    labeled "Second Amended Complaint." Plaintiff is warned that “[a]ll causes of action alleged in

3    [previous complaints] which are not alleged in an amended complaint are waived.” King v. Atiyeh,

4    814 F.2d 565, 567 (9th Cir. 1986) (citing London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir.

5    1981));

6              2.     He may file a notice that he wishes to proceed only on the claim against Officer

7    Harless;

8              3.     He may file a voluntary dismissal if he no longer wishes to pursue this action.

9              Based upon the foregoing, the Court ORDERS:

10             1.     Plaintiff’s first amended complaint is DISMISSED with leave to amend; and

11             2.     Within thirty days from the date of service of this order, Plaintiff may file a second

12                    amended complaint, he may file a notice that he wishes to proceed only against Officer

13                    Harless or he may file a voluntary request to dismiss the action.

14   If Plaintiff fails to comply with this order, the Court will recommend that the action be

15   dismissed for his failure to prosecute and failure to obey the Court’s order.

16
17   IT IS SO ORDERED.

18      Dated:       July 3, 2019                                /s/ Jennifer L. Thurston
19                                                       UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                           7
